United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended July 3, 2010 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-10684 International Game Technology Nevada 88-0173041 (State or other jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 9295 Prototype Drive Reno, Nevada 89521 (Address of Principal Executive Offices)(Zip Code) (775) 448-7777 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer [X]Accelerated filer []Non-accelerated filer []Smaller reporting company [] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] At August 9, 2010, there were 298.1 million shares of our $.00015625 par value common stock outstanding. TABLE OF CONTENTS GLOSSARY OF TERMS AND ABBREVIATIONS (as used in this document) iii PART I – FINANCIAL INFORMATION 1 Item 1. Unaudited Condensed Consolidated Financial Statements 1 CONSOLIDATED INCOME STATEMENTS 1 CONSOLIDATED BALANCE SHEETS 2 CONSOLIDATED STATEMENTS OF CASH FLOWS 3 NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 FORWARD LOOKING STATEMENTS 29 OVERVIEW 30 RECENTLY ISSUED ACCOUNTING STANDARDS 31 CRITICAL ACCOUNTING ESTIMATES 31 CONSOLIDATED OPERATING RESULTS – A Year Over Year Comparative Analysis 32 BUSINESS SEGMENT RESULTS – A Year Over Year Comparative Analysis 37 LIQUIDITY AND CAPITAL RESOURCES 39 Item 3. Quantitative and Qualitative Disclosures about Market Risk 43 Item 4. Controls and Procedures 43 PART II – OTHER INFORMATION 44 Item 1. Legal Proceedings 44 Item 1A. Risk Factors 44 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 49 Item 3. Defaults Upon Senior Securities 49 Item 4. (Removed and Reserved) 49 Item 5. Other Information 49 Item 6. Exhibits 50 ii GLOSSARY OF TERMS AND ABBREVIATIONS (as used in this document) Fiscal dates as presented: Fiscal dates actual: June 30, 2010 July 3, 2010 June 30, 2009 July 4, 2009 September 30, 2009 October 3, 2009 Abbreviation/term as presented Definition Anchor Anchor Gaming ARS auction rate securities ASU accounting standards update AVP® Advanced Video Platform® 5.5% Bonds 5.5% notes due 2020 7.5% Bonds 7.5% notes due 2019 bps basis points CAD Canadian dollars CCSC Colorado Central Station Casino CDS central determination system CEO Chief Executive Officer CFO Chief Financial Officer CLS China LotSynergy Holdings, Ltd. DCF discounted cash flow Debentures convertible debentures, 1.75% or 2.65% as noted EBITDA earnings before interest, tax, depreciation, and amortization EPA Environmental Protection Agency EPS earnings per share ERISA Employee Retirement Income Security Act FASB Financial Accounting Standards Board GAAP generally accepted accounting principles ICR interest coverage ratio IGT, we, our, the Company International Game Technology and its consolidated entities IP intellectual property IRS Internal Revenue Service LIBOR London Inter-Bank Offering Rate MBE management’s best estimate MDA management’s discussion and analysis Notes 3.25% Convertible Notes due 2014 OSHA Occupational Safety & Health Administration pp percentage points SEC Securities and Exchange Commission SIP Stock Incentive Plan TLR total leverage ratio TPE third-party evidence UK United Kingdom US United States VIE variable interest entity VSOE vendor specific objective evidence WAP wide area progressive * not meaningful (in tables) iii PART I – FINANCIAL INFORMATION Item 1. Unaudited Condensed Consolidated Financial Statements CONSOLIDATED INCOME STATEMENTS Quarters Ended Nine Months Ended June 30, June 30, (In millions, except per share amounts) Revenues Gaming operations $ Product sales Total revenues Costs and operating expenses Cost of gaming operations Cost of product sales Selling, general and administrative Research and development Depreciation and amortization Impairment and restructuring Total costs and operating expenses Operating income Other income (expense) Interest income Interest expense ) Other ) Total other income (expense) Income from continuing operations before tax Income tax provision Income from continuing operations Loss from discontinued operations, net of tax ) Net income $ Basic earnings per share Continuing operations $ Discontinued operations ) Net income $ Diluted earnings per share Continuing operations $ Discontinued operations ) Net income $ Cash dividends declared per share $ Weighted average shares outstanding Basic Diluted See accompanying notes 1 CONSOLIDATED BALANCE SHEETS June 30, September 30, (In millions, except par value) Assets Current assets Cash and equivalents $ $ Investment securities - Restricted cash and investment securities Jackpot annuity investments Accounts receivable, net Current maturities of notes and contracts receivable, net Inventories Deferred income taxes Other assets and deferred costs Total current assets Property, plant and equipment, net Jackpot annuity investments Notes and contracts receivable, net Goodwill Other intangible assets, net Deferred income taxes Other assets and deferred costs Total Assets $ $ Liabilities and Stockholders' Equity Liabilities Current liabilities Short-term debt $ - $ Accounts payable Jackpot liabilities, current portion Accrued employee benefits Accrued income taxes Dividends payable Other accrued liabilities Total current liabilities Long-term debt Jackpot liabilities Other liabilities Total Liabilities Commitments and Contingencies Stockholders' Equity Common stock: $.00015625 par value; 1,280.0 shares authorized; 339.0 and 337.2 issued; 298.1 and 296.6 outstanding Additional paid-in capital Treasury stock at cost: 40.9 and 40.6 shares ) ) Retained earnings Accumulated other comprehensive income ) Total IGT Stockholders' Equity Noncontrolling Interests ) Total Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes 2 CONSOLIDATED STATEMENTS OF CASH FLOWS Nine Months Ended June 30, (In millions) Operations Net income $ $ Adjustments: Depreciation and amortization Discounts and deferred issuance costs Inventory obsolescence Bad debt provisions Share-based compensation (Gain) loss on investments ) Gain on redemption of debt - ) Impairment - Other non-cash items ) ) Excess tax benefits from employee stock plans ) - Changes in operating assets and liabilities, excluding acquisitions: Receivables Inventories Other assets and deferred costs Income taxes, net of employee stock plans ) ) Accounts payable and accrued liabilities ) ) Jackpot liabilities ) ) Cash from operations Investing Capital expenditures ) ) Proceeds from assets sold Proceeds from investment securities - Jackpot annuity investments, net Changes in restricted cash ) Loans receivable cash advanced ) ) Loans receivable payments received Investments in unconsolidated affiliates ) ) Business acquisitions/VIE deconsolidation ) ) Cash from investing ) ) Financing Debt proceeds Debt repayments ) ) Debt issuance costs ) ) Warrant proceeds - Convertible note hedge purchases - ) Employee stock plan proceeds Excess tax benefits from employee stock plans - Dividends paid ) ) Cash from financing ) ) Foreign exchange rates effect on cash and equivalents ) Net change in cash and equivalents ) Beginning cash and equivalents Ending cash and equivalents $ $ See accompanying notes 3 Supplemental Cash Flows Information “Depreciation and amortization” reflected in the cash flows statements are comprised of amounts presented separately on the income statements, plus “depreciation and amortization” included in cost of gaming operations, cost of product sales and discontinued operations. Nine Months Ended June 30, (In millions) Jackpot funding Change in jackpot liabilities $ ) $ ) Jackpot annuity purchases ) ) Jackpot annuity proceeds Net change in jackpot annuity investments Net jackpot funding $ $ ) Capital expenditures Property, plant and equipment $ ) $ ) Gaming operations equipment ) ) Intellectual property ) ) Total $ ) $ ) Payments Interest $ $ Income taxes Non-cash investing and financing items: Accrued capital asset additions $ $ Interest accretion for jackpot annuity investments Business acquisitions/purchase price adjustments and VIE deconsolidations Fair value of assets $ ) $ Fair value of liabilities ) See accompanying notes 4 NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1.BASIS OF PRESENTATION AND CONSOLIDATION Our consolidated financial statements include the accounts of International Game Technology (IGT, we, our, or the Company), including all majority-owned or controlled subsidiaries and VIEs for which we are the primary beneficiary. All appropriate inter-company accounts and transactions are eliminated. We prepare our consolidated financial statements in accordance with SEC and US GAAP requirements and include all adjustments of a normal recurring nature that are necessary to fairly present our consolidated results of operations, financial position, and cash flows for all periods presented. Interim period results are not necessarily indicative of full year results. This quarterly report should be read in conjunction with our Annual Report on Form 10-K for the year ended September 30, 2009 and our Current Report on Form 8-K filed on June 3, 2010, which revised and recast certain financial information from our Annual Report on Form 10-K for the year ended September 30, 2009, to reflect the retrospective application of accounting standards adopted at the beginning of 2010 for convertible debt, noncontrolling interests and participating securities. Our fiscal year is reported on a 52/53-week period that ends on the Saturday nearest to September 30 each year. Similarly, our quarters end on the Saturday nearest to the last day of the quarter end month. For simplicity, this report presents all fiscal periods using the calendar month end as outlined in the table below.Fiscal 2010 will contain 52 weeks and our results for the first nine months contained 39 weeks versus 40 weeks in the prior year period. Period End Presented as Actual Current quarter June 30, 2010 July 3, 2010 Prior year quarter June 30, 2009 July 4, 2009 Prior fiscal year end September 30, 2009 October 3, 2009 Use of Estimates Our consolidated financial statements are prepared in conformity with US GAAP. Accordingly, we are required to make estimates, judgments and assumptions that we believe are reasonable based on our historical experience, contract terms, observance of known trends in our company and the industry as a whole, and information available from other outside sources. Our estimates affect reported amounts for assets, liabilities, revenues, expenses, and related disclosures. Actual results may differ from initial estimates. 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Revenue Recognition We recognize revenues when all of the following have been satisfied: ª persuasive evidence of an arrangement exists ª the price to the customer is fixed and determinable ª delivery has occurred and any acceptance terms have been fulfilled ª no significant contractual obligations remain ª collection is reasonably assured Revenues are reported net of incentive rebates, discounts, sales taxes, and other taxes of a similar nature. Amounts billed prior to completing the earnings process are deferred until revenue recognition criteria are met. Gaming Operations Gaming operations revenues are generated from providing customers with our proprietary electronic gaming equipment and related network systems, licensing, and services under a variety of recurring revenue arrangements, including WAP, CDS, stand-alone participation and flat fee, equipment leasing and rental, and online gaming solutions. 5 WAP systems consist of linked slot machines located in multiple casino properties, connecting to an IGT central computer system. WAP games differ from stand-alone units in that a progressive jackpot increases with every wager until a player wins the top award combination. Casinos with IGT WAP machines pay a percentage of the coin-in (amounts wagered) for IGT services related to the design, assembly, installation, operation, maintenance, and marketing of the WAP systems, as well as funding and administration of the progressive jackpot. Revenues from CDS, stand-alone and other equipment leasing or rentals are recognized based on a percentage of the net win or on a fixed daily/monthly fee or rental basis. Online gaming solutions encompass online casino gaming software and content licensing, as well as back office operational support services. All online gaming solutions are provided under revenue sharing arrangements based on net gaming revenues. Product Sales Our product sales revenues are generated from the sale of electronic gaming equipment and network systems, as well as licensing, services, and component parts. Time-based licensing and maintenance fees are typically recognized ratably over the term of the agreement. Our credit sales terms are predominately 90 days or less. We also grant extended payment terms under contracts of sale secured by the related equipment sold, and these contracts are typically paid within their terms. Our gaming machines and certain other tangible products, containing both software and nonsoftware components that function together to deliver the product’s essential functionality, were previously subject to software revenue recognition. Under ASUs adopted for new and materially modified arrangements entered into after the beginning of our first quarter of fiscal 2010 (discussed below under Recently Issued Accounting Standards – Adopted), our gaming machines and certain other tangible products no longer fall under the scope of software revenue recognition and are generally recognized upon delivery and customer acceptance. Multi-element Arrangements The majority of our multiple element contracts are for some combination of machines, network systems, license fees, maintenance, training, and other services. Revenues for individual deliverables are recognized when the recognition criteria for that element has been met. We elected to early adopt ASUs for revenue recognition related to certain software-enabled products and multi-element arrangements on a prospective basis for new or materially modified arrangements entered into after the beginning of our fiscal year 2010. Most of our products and services qualify as separate units of accounting, and the ASUs do not change this premise. The terms of performance, cancellation, termination, or refunds in our multiple element contracts are similar to those for individual stand-alone deliverables. Under the ASUs, arrangement consideration is allocated among multiple deliverables based on relative selling prices. In order of preference, relative selling prices are estimated based on VSOE, TPE, or MBE, and the residual method is not allowed for nonsoftware elements. VSOE is determined by the net price charged for each deliverable when it is sold separately. VSOE for maintenance agreements is determined based on the annual renewal rates. When VSOE or TPE is not available, generally for new or highly customized offerings, the estimated selling price is the amount we would sell the product or service for individually. The determination of MBE is made based on our standard pricing and discounting practices, which consider multiple factors, such as market conditions, competitive landscape, internal costs, and profit objectives. Under the ASUs, revenues for machines and other software-enabled equipment in certain bundled arrangements are no longer deferred because VSOE is not available for an undelivered element. Generally, revenues allocated to non-software elements will be recognized upon delivery and customer acceptance, and only revenues allocated to software elements require deferral and recognition over a lease or license term. Prior to the beginning of fiscal 2010, if we were unable to establish VSOE for any undelivered element, revenue was generally deferred until all elements were delivered or until VSOE could be determined. If we did not have VSOE for a delivered element, VSOE for the undelivered elements was deferred, and the residual amount constituted the revenues recognized for the delivered elements. Additionally, when machines were sold in combination with a leased system on which the machines depend for essential functionality, machine revenues were recognized ratably over the system lease contract term. 6 Deferred Revenue Deferred revenue consists of amounts received or billed after products are delivered or services are rendered, but prior to meeting all of the requirements for revenue recognition. Complex systems and/or multi-element contracts may take several months to complete and our deferred revenues may increase as our products evolve toward a more systems-centric environment. Deferred revenue balances in the table below related primarily to product sales where the installation was not yet complete or we were obligated to perform future services. At June 30, 2010, $17.0 million remains deferred because it is subject to prior revenue recognition criteria in effect before the beginning of fiscal 2010. June 30, September 30, (In millions) Other accrued liabiltites (current) $ $ Other liabilities (noncurrent) Total $ $ Recently Issued Accounting Standards - Adopted Revenue Recognition For Software-enabled Products and Multi-element Arrangements In October 2009, the FASB issued ASUs about revenue recognition for certain software-enabled products and multi-element arrangements. Under these ASUs, tangible products, containing both software and nonsoftware components that function together to deliver a tangible product’s essential functionality, are no longer subject to software revenue accounting. These ASUs also established a more economically aligned model for allocating revenues among deliverables in a multi-element arrangement, based on relative selling prices. We elected to early adopt these ASUs prospectively for new or materially modified arrangements entered into on or after the beginning of our fiscal 2010. See our revenue recognition accounting policies above for additional information about our application of these ASUs. Although this adoption is not currently expected to have a material effect on the timing or amount of future revenues, the impact is dependent upon the prevalence of multi-element arrangements and the implementation of new sales arrangements. Pro forma revenues that would have been reported under the prior accounting guidance are reflected in the table below. Quarter Ended Nine Months Ended June 30, 2010 June 30, 2010 As Reported Pro Forma Increase (decrease)* As Reported Pro Forma Increase (decrease)* (In millions) Revenues Gaming operations $ $ $ - $ $ $ Product Sales Total $ * Additional revenues recognized which would have been recognized in other periods under prior quidance Fair Value Measurements In September 2006, an accounting standard was issued which refined the definition of fair value, established a framework for measuring fair value, and expanded disclosures about fair value measurements. The adoption of this accounting standard for non-financial assets and liabilities at the beginning of fiscal 2010 did not have a material impact on our results of operations, financial position or cash flows. In January 2010, the FASB issued an ASU requiring added disclosures related to assets and liabilities carried at fair value to identify significant transfers between Level 1 and Level 2, techniques and inputs used, and any significant changes to techniques and inputs. See Note 16 for additional information about fair value measurements. This adoption in our second quarter of fiscal 2010 did not have a material impact on our results of operations, financial position or cash flows. 7 Participating Securities in Share-Based Payment Transactions At the beginning of fiscal 2010, we adopted an ASU issued in June 2008 for determining whether instruments granted in share-based payment transactions are participating securities which should be included in the computation of EPS using the two-class method (see Note 13). Certain restricted stock granted under our employee SIP (see Note 6) is considered a participating security because it carries non-forfeitable rights to dividends. This adoption did not have a material impact on our financial statements and the effect of the required retrospective application for prior periods presented is summarized in the table at the end of this section. Business Combinations and Noncontrolling Interests At the beginning of fiscal 2010, we adopted accounting standards issued in December 2007 revising the method of accounting for a number of aspects of business combinations and noncontrolling interests (i.e. minority interests), such that more assets and liabilities will be measured at fair value as of the acquisition date. Certain contingent consideration liabilities will require remeasurement at fair value in each subsequent reporting period. Noncontrolling interests will initially be measured at fair value and classified as a separate component of equity. Acquisition related costs, such as fees for attorneys, accountants, and investment bankers, will be expensed as incurred and no longer be capitalized as part of the business purchase price. For all acquisitions, regardless of the consummation date, deferred tax assets and uncertain tax position adjustments occurring after the measurement period will be recorded as a component of income tax expense, rather than adjusted through goodwill. For business combinations and asset purchases, the impact of this guidance on our results of operations or financial position will vary depending on the specifics of each transaction. This adoption did not have a material impact on our consolidated financial position, results of operations or cash flows. Income attributable to the noncontrolling interests is presented as a component of other income (expense) as it was not significant to our consolidated operating results. The required retrospective presentation of noncontrolling interests as a separate component of stockholders’ equity, rather than liabilities, is summarized in the table at the end of this section. Convertible Debt Instruments At the beginning of fiscal 2010, we adopted an ASU issued in May 2008 requiring the separation of liability (debt) and equity (conversion option) components for convertible debt instruments that may settle in cash upon conversion to reflect an effective nonconvertible borrowing rate when the debt was issued. We estimated fair value of our Debentures (1.75% and 2.6%) and Notes using similar debt instruments at issuance that did not have a conversion feature and allocated an equity component included in paid-in capital that represents the estimated fair value of the conversion feature at issuance. The effects of the required retrospective application for prior periods presented as it relates to our Debentures (1.75% and 2.6%) and Notes are summarized in the table at the end of this section. See Note 10 for additional information related to our 2.6% Debentures and Notes. The adjustment to long-term debt represents the unamortized balance of the revised discount. Additionally, this adoption decreased long-term debt, deferred tax assets and deferred offering costs and increased stockholders’ equity. In addition to the retrospective adjustments noted in the table at the end of this section, this adoption increased noncash interest expense for the three and nine months ended June 30, 2010 by $6.8 million and $22.8 million, respectively. On an annual basis, we expect this adoption to increase noncash interest by approximately $30.0 million for both fiscal years 2010 and 2009, decrease Debenture repurchase gains by $5.2 million for fiscal 2009, and reduce diluted EPS $0.06 for fiscal 2010 and $0.08 for fiscal 2009. 8 Retrospective Application of Accounting Standards Adopted at the Beginning of Fiscal 2010 (Including Discontinued Operations Reclassification – seeNote 19) Retrospective Adjustments As Previously Reported Discontinued Operations Reclass Convertible Debt Non- controlling Interest Partici- pating Securities As Currently Presented (In millions except per share amounts) INCOME STATEMENTS Three Months Ended June 30, 2009 Interest expense $ ) $
